DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 13 - 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamauchi et al. U.S. 2016/0009174 (“Yamauchi”).  Yamauchi discloses a working vehicle (paragraph [0003]) comprising: 
an operator seat [0029]; 
an armrest [0030] arranged on a side of the operator seat (fig. 3); and
a speed shifter [0038] to change a traveling speed ([0038] – [0039]), wherein the armrest includes: 
an operation lever ([0039], 5) to be swung back and forth to cause the speed shifter to perform acceleration and deceleration; and 
an operation switch (9) to be pressed to cause the speed shifter to perform acceleration and deceleration [0039].
In reference to claim 7, Yamauchi further discloses wherein the operation switch is a push button switch ([0005], [0008]).
In reference to claim 13, Yamauchi discloses a working vehicle [0011] comprising: 
an operator seat ([0011], 12); and 
an armrest [0014] arranged on a side of the operator seat (fig. 4), wherein the armrest includes:
an operation lever (9e) to be operated back or forth to perform a traveling operation [0028]; and 
a traveling operation lever (5) to be operated rotatably about a lateral axis (P1) to perform the traveling operation, and the operator seat is located on extensions of operational directions of the operation lever and the traveling operation lever (fig. 3, 4).
In reference to claims 14 – 19, Yamauchi further discloses the extensions of operational directions of the operation lever and the traveling operation lever incline with respect to a longitudinal direction of the armrest in plan view (fig. 4);
[[claim 15]] comprising a plurality of pressing operation tools [0044] to be operated in a pressing manner (selecting a switch) to perform the traveling operation, the plurality of pressing operation tools being arranged on a side of the armrest (fig. 4, left or right), wherein the operator seat is located on an extension of an arrangement direction of the plurality of pressing operation tools (fig. 4);
[[claim 16]] wherein the operation lever includes an attachment surface ( area between 9b and 9c, fig. 4) on which another pressing operation tool different from the pressing operation tool is provided (other controls), the other pressing operation tool being configured to be operated in a pressing manner (select switch) to perform the traveling operation, and the operator seat is located on an extension of the attachment surface (fig. 3) in a longitudinal direction of the attachment surface (fig. 3 and 4);
[[claim 17]] wherein the armrest has a working operation tool (91, 94a, 94b, or 9d) to be operated swingably about a lateral axis (rocking switch, toggle, switch) to perform a working operation (hydraulic), the traveling operation tool and the working operation tool is arranged side by side in a width direction of the armrest (fig. 4 or 5), and the working vehicle includes a protrusion (between 9d and 5) located between the traveling operation tool and the working operation tool (bump at fig. 3, or ridge at fig. 4);
[[claim 18]] wherein an operational direction of the working operation tool is substantially parallel to an operational direction of the traveling operation tool (forward/backward) in plan view (fig. 4), and the protrusion extends in parallel to the operational directions of the working operation tool and the traveling operation tool;
[[claim 19]] wherein the traveling operation tool is arranged on the operator seat side (closer, left), and the working operation tool is arranged opposite to the operator seat side (farther, right).

Allowable Subject Matter
Claims 2 – 6, 8 – 12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN BECK/Primary Examiner, Art Unit 3614